NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

RONALD E. COLEMAN,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2011-7148

Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-901, Judge A1an G.-Lance,
Sr.

ON MOTION

ORDER

Upon consideration of Ronald Coleman’s motion to
withdraw his appeal,

IT Is ORDERED THAT:

(1) The motion is granted. The appeal is dismissed.

COLEMAN V. DVA 2
(2) Each side shall bear its own costs.

FoR THE CoURT

 l l  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Sandra E. Booth, Esq.
Tara K. Hogan, Esq. `
825 "#~s°az'z§§.i'*§;%.eeer:°“
A
Issued As A Mandate:  1 7 2012 UG 1 72012
JANHURBA|.Y

CLEBK